     Case 2:21-cv-14164-DMM Document 1 Entered on FLSD Docket 04/12/2021 Page 1 of 35

ProSe1t
      '
      Rev.12/16)ComplaintforaCivilCase                                                      -


                                                    STATES D ISTRICT C O                        T
              FILED BY                     ''                      fbrthe

                     AF2 j2 2g2j                     Soutl
                                                         zernDistrictofFlorida
                      ANGELA E.NOBLE
                    s. CLEBKFu
                       n.(?F
                               S.o
                                 Fî
                           . Lâ.-.Ts,r
                                     jj
                                      cu'
                                        rcE
                                        j                            oivision


                                                                            CaseN o.
                                                                                        (tobeflledinbytheClerk'
                                                                                                              sO' cc.
                                                                                                                    l
                  D eltaDanielleHarris
                          Plaint(J/-
                                   /J                         '
(Writethefulln/raeofeachp/tpl W/#./-w/lt)fssling thl
                                                   '
                                                   scomplaint.
J/-f/lcnanwsofalltheplaint;
                          @ cannotftinthespaceabove,                        JuryTrial:(checkone) Z Yes Z No
pltasewrite ff
             â'ccattached''fn thespaceand attach an additiolml
pagewffàthefullIistofnames)
                              V.-
                             ..




Deb Haaland,Secretary oftheU .S.D epartmentofthe
                  InteriorT W s
                       Depndantls)
('
 JFrf/cthejùllnameofeachde#ndantwhoisbeingâwct:
                                              f Ifthe
namesofallthedefendantscannotftinthespaceabove,please
write fâ'ec attached''in thespaceand attach an additionalpage
withthehdllistofnames)


                                           CO M PLAIN T FO R A CIVIL CA SE

1.       ThePartiesto This Com plaint
         A.       ThePlaintiffts)
                  Providethe information below foreach plaintiffnamed in thecomplaint.Attach additionalpages if
                  needed.
                         Name                        Delta Danielle Haris
                         StreetA ddress              405 Atltum n Terrace
                         City apd County
                                  .           .      Sebastain --lndian RiverCounty
                         State andZip Code           Fl32958
                         TelephoneNumber             7725019838                       '
                            E-mailAddress                        deltaharris7@ gmail.colp

         B.       TheDefendantts)
                  Providethe information below foreach defendantnam ed in thecomplaint,whetherthedefendantisan
                                                                                  .

                  individual,a governmentagency,an organization,oracorporation.Foran individualdefendant,
                  includetheperson'sjobortitle(ifknown).Attach additionalpagesifneeded.

                                                                                                                        Page1of 5
    Case 2:21-cv-14164-DMM Document 1 Entered on FLSD Docket 04/12/2021 Page 2 of 35

ProSe1(Rev.12/16)ComplaintforaCivilCase             '

                 DefendantN o.1
                        Name                            Deb Haalnad
                        Job orTitle (k
                                     fknown)            Secretary oftheU .S.D epm mentofthelnterior
                                                               .


                          StreetAddress                 1841C Street,N.W .                            .
                          City and County
                             .                          W ashinm on DC 20240    '
                          State andZip Code             W ashington DC 20240                                     '
                          TelephoneNulnber              (202)208-3100
                          E-m ailA ddress(I
                                          fknown)

                 DefendantN o.2
                        N am e
                          Job orTitle (çfknown)
                          StreetAddress
                          City and County
                          Stateand Zip Code
                          TelephoneN um ber
                         z-mailAddress(Ifknown)

                 D efendantNo.3
                         Nam e
                         Job orTitle(l
                                     fknown)
                         StreetAddress
                         City and County
                         Stateand Zip Code
                         TelephoneNumber
                         E-mailAddress(lfknown)

                 DefendantN o.4
                        Name
                         Job orTitle (I
                                      fknown)
                         StreetAddress
                         City and County
                             .            .


                         State andZip Co. de
                         TelephoneNumber
                         E-m ailAddress(k fknown)




                                                                                                          Page2of 5
     Case 2:21-cv-14164-DMM Document 1 Entered on FLSD Docket 04/12/2021 Page 3 of 35


ProSelt
      '
      Rev.12/16)ComplaintforaCivilCase

H.      BasisforJurisdictiop

        Federalcourtsarecourtsoflimitedjurisdiction (limitedpower).Generally,onlytwotypesofcasescanbe
        heard in federalcourt:casesinvolving afederalquestion and casesinvolving diversity ofcitizenship ofthe
        parties.UnderZ8'U.S.C.j 1331,acasearisingundertheUnitedStatesConstitutionorfederallawsortreaties
        isafederalquestioncase.Under28U.S.C.j 1332,acaseinwhichacitizenofoneStatesuesacitizenof
        anotherStateornationandthearhountatstakeismorethan$75,000isadiversity ofcitizenshipcase.Ina
        diversity ofcitizenship case,no defendantm ay bea citizen ofthe same State asany plaintiff.

        % atisthebasisforfederalcourtjurisdiction? (checkaIlf/mfapplv)
           M Federalquestion                     I--IDiversityofcitizenship

        Fillouttheparagraphsin thissection thatapply to thiscase.

        A.      IftheBasisforJurisdiètionIsaFederalQuestion
                Listthe specificfederalstatutes,federaltreaties,and/orprovisionsoftheUnited StatesConstitution that
                are atissue in thiscase.
                          ThisCourtlzasjurisdictionpursuantt028U.S.C.jj1331,CivilRightsActof1964,TitleV11.
                          The unlaw fulelnploymentpracticesalleged werecom m itted and/orexecuted by supervisory
                  personnel/panagementoftheU.S.DepartmentoftheInterior/Fish& W ildlifeService(sithe
                  erpployer'').
                  3.      ThisCourthasjurisdictionptlrsuantto 42U.S.C.jj 12112 to 12117,Americanswith
                  DisabilitiesActof 1990
        B.      IftheBasisforJurisdiction IsDiversity ofCitizenship

                         ThePlaintiffts)
                                 lftheplaintiffisan individual
                                 Theplaintiff, (name) N A                                         .isa citizen oftlze
                                 State of(name)

                                 lftheplaintiffisacom oration
                                 Theplaintiff, (name)                                             ,isincom orated
                                 underthelawsofthe Stateof(name)                                                    ,
                                 and has itsprincipalplace ofbusinessin the S'
                                                                             tate of(name)



                         % ratprethanoneplaintt isnamedinthecomplaint,attachanadditionqlpageprovidingthe
                         mraeinformationforeachadditionalplaintZ )
                2.       TheDefqndantts)
                                 Ifthedefendantisan individual
                                 Thedefendant, (name)                                             isa citizen of
                                 the Stateof(name)                                              Orisa citizen of

                                                                                                            Page3of 5
      Case 2:21-cv-14164-DMM Document 1 Entered on FLSD Docket 04/12/2021 Page 4 of 35


ProSe1(Rev.12/16)Complaintf0raCi
                               vilCase

                                  (tbreignnation)                                 .

                                 lfthe defendantisacom oration
                                 The defendant, (name)                                        .isincorporated under
                                 thelawsofthe State of(nalne)                                          ,and hasits
                                 principalplace ofbusinessin the Stateof(name)                                     .
                                  Orisincorporatedunderthelawsof(foreignnation)
                                  and hasitsprincipalplace ofbusinessin (name)

                         (Jfpotprcthan onedefendantisnamed inthecomplaint,attachanadditionalpageproviding the
                         sameinformationforeachadditionaldefendant)
                         TheAm ountin Controversy

                         The am ountin controversy-the amountthe plaintiffclaim sthe defendantow esorthe am ountat
                         stake-ismorethan $75,000,notcountinginterestandcostsofcourqbecause(explainl:




H I.    Statem entofClaim

        W ritea shortand plain statem entofthe claim . Do notm ake legalargum ents. State asbriefly aspossiblethe
        factsshowing thateach plaintiffisentitled to the dam agesorotherreliefsought. State how . each defendantw as
        involved and whateach defendantdid thatcaused the plaintiffharm orviolated theplaintiffsrights,including
        the datesandplacesofthatinvolvementor'conduct. lfmorethan one claim isasserted,numbereach claim and
        write a shortand plain statementofeach claim in a separate paragraph.Attach additionalpagesifneeded.
        SeeAttached Statem entofClaim s




IV.     Relief

        Stgte briefly and precisely whatdamagesorotherrelieftheplaintiffasksthe courtto order. Do notm ake legal
        arguments.lncludeanybasisforclaimingthatthewrongsallegedarecontinuingatthepresenttime.lnclude
        the am ountsofany actualdam agesclaim ed forthe actsalleged and thebasisforthese am ounts.Include any
        punitive orexemplary dam agesclaim çd,the amounts,andthe reasonsyou claim you are entitled to actualor
        punitive m oney damages.




                                                                                                            Page4 of 5
     Case 2:21-cv-14164-DMM Document 1 Entered on FLSD Docket 04/12/2021 Page 5 of 35

ProSel(Rev.12/16)ComplaintforaCivilCase

        Plaintiffseek appropriateremedies,pecuniary and non-pecunialy,including butnotlilnited to restoration ofall
        lostwagesand benefits;and compensatory dam agesfortlzedeterioration ofm entaland physicalhealth
        secondary to theemploym entdiscrim ination and retaliation.




V.      Certifkation and Closing

        UnderFederalRule ofCivilProcedure 11,by signing below,1certify to theb'
                                                                              estofmy knowledge, information,
        andbeliefthatthiscomplaint:(1)isnotbeingpresentedforanimproperpurpose,suchastoharass,cause
        unnecessary delay,orneedlessly increasethecostoflitigation;(2)issupported by existing1aw orby a
        nonfrivolousargumentforextending,modifying,orreversingexistinglaw;(3)thefactualcontentionshave
        evidentiary supportor,ifspecifically so identified,willlikely haveevidentiary supportaftera reasonable
        opportunityforfurtherinvestigationordiscovery;and(4)thecomplaintotherwisecolnplieswiththe
        requirem entsofRule 11.

        A.       ForPartiesW ithoutan Attorney

                 1agree to providethe Clerk'sOftice with any changestom y addresswhere case-related papersm ay be
                 selwed. 1understand thatmy failure to keep acurrentaddresson filew ith the ClerklsOffice m ay result
                 in the dism issalofmy case.

                 oate orsigning:          - - -5 ( -
                                              .
                                                       -a-(

                 Signattlre ofPlaintiff                              ...-.


                 PrintedNameofPlaintiff                        ( (- .y-.Js.
                                                                          ,cr-tç
        B.      ForAttorneys

                 Dateofsigning'
                              .


                 Signature ofAttorney
                 Printed Nam eofAttorney
                 BarNumber
                Nam e ofLaw Firm
                 StreetAddress
                 Stateand Zip Code
                 TelephoneN um ber
                 E-mailAddress




                                                                                                             Page5of 5
Case 2:21-cv-14164-DMM Document 1 Entered on FLSD Docket 04/12/2021 Page 6 of 35




                       U N ITE D STA TE S D IST R IC T C O U R T
                                       s r tjje
                             Southern D istrict ofFlorida


  D elta D anielle H arris
         Plaint?

  Debtlaaland,Secretaryofthe
  U .S.D epartm entofthe Interior& W s
         Defendant



                             C O M PLA IN T FO R A C IV IL CA SE
                                       Supplementalpages



  111.        Statem entof C laim s


                                         Prelim inarv Statem ent

     Plaintiffwasharassed,discriminated against,andsubjectedtoahostileworkenvironment
     basedondisability(adverseactionsandfaillzretoprovidereasonableaccommodation),
     reprisal(oppositiontodiscrimination,deniedreasonableaccommodations2015),priorsexual
     harassm entcomplaint- ongoing EEO activity,and disparatetreatment.

     Plaintiffwasdeniedreasonableaccomm odationsand placedon leaverestrictions,despite

     num erousphysicianrecom m endationsto the Agency.Plaintiffwaslisted AW OL forbeing

      sick becauseofthehostilew ork environm ental. Plaintiffwasforcedto submitphysician

     note forany and a1labsences'which caused financialhardship and subsequently addition

      tim e needed offfrom w ork.The adverse actionsplaced upon Plaintiffcreated deterioration of
Case 2:21-cv-14164-DMM Document 1 Entered on FLSD Docket 04/12/2021 Page 7 of 35




    m entaland physicalhealthbased on the sexualharassmentand theemploym ent

    discriminationandretaliationPlaintiffwassubjectto.Theadverseactionsultimatelyaffected
    work perfonnance and socialenvironm ent,aswellaspersonallife.Thedetrim entalaffects

    resulted in Plaintiffsneedto takeprescriptipn narcoticsforanxiety which plaintiffneverhad

    totakenbefore.Subsequentlyplaintiffhadtmexpectedheartsurgery(2016)andthe
    harassm entandhostilework environm entcaused lifethreatening effectsto Plaintiffsheath

    by prom oting severennxiety which continuously accelerated blood prejstlre levelsto acute

    stroke rangelevels.Despiteover60 orm orephysician'
                                                     notes regarding theplaintiffshealth,

    requestforreasonableaccommodations,theAgencyonly accommodatedPlaintiff:1)ICU
    physician requested reasonable accomm odationsforwork lim itationsafterreleasef'
                                                                                   rom

    lndianRiverMemorialHospital, and2)afterPlaintiffmadeaformalinternalcompliantto
    theAgency'sreasonable accom modationsdepartm entforcontinuously denying the request

    forreasonableaccom modations.




           A . Claim s



              The below Alleged discrim inatory acts occurred between January 2015 thru Late

              2017,and éxtended to April2018.Plaintifffiled two fonnalEEOC complaints

               (2017 & 2018).


              In2015,1wassubjecttohostilework environmnet,andretailation whenmy
               supervisorfailtotakeaction to dress m y complaintallegationsofsexual

              harassm entby cow orker,allow ing m e on two differentoccasionsto stay in close
Case 2:21-cv-14164-DMM Document 1 Entered on FLSD Docket 04/12/2021 Page 8 of 35



             proximity ofmy harrasserforlong periodsoftim elasting weeksto m onths.



             Iwassubjecttohostilework environment,disabilitydiscriminsation,and
             retailation when m y supenrisorchanged my scheduleand requiredm eto use

             AW OL instead ofLeaving W ithoutPay.



          3. In 2016,Iwassubjecttohostilework environment,disabili'
                                                                  tydiscriminsation,arld
             retailation when my supervisordenied gradestep increase.




             1wassubjecttohostileworkenvironmentanddiscrininatedwhenIrequestedand
             deniedreasonalbeaccommodationsforovertwoyears.(2015-2017).


          5. Iwassubjecttohostileworkenvironmentwhenstzmbittedntlmerrousphyscian
             notesrequestingreasonalbeaccommodationsbydenied(2015-2017).



          6. 1wassubjecttohostileworkenvironmentwhenIinformallyandformally
             complianed to managem entofsexualharrasssmnetby a coworkerand no

             investigation wasdone.



              Iwassubjecttohostilework envircmmentwhenIwasreprimandedby
             managemnetforconfrontingm y sexualharraserforsexually hm assing my

             fem ale,friend,and co-w orker, despite A gency's Policy and Procedlzres.Iw as
Case 2:21-cv-14164-DMM Document 1 Entered on FLSD Docket 04/12/2021 Page 9 of 35



               infoçmedthatlwouldbewritten up and itwould beplaced in m yperm anent

               personnelfile and neveragainto speak thetheharraser.




            8. Iwassubjecttohostilework environment,disabilitydiscriminsation arld
               retasilation when Iwasplaced on leaverestriction continuously despitemy heath

               conditions.



            9. Iwassubjecttohostileworkenvironment,disabilitydiscriminsation,and
               retaliation when Iwascharged AW OL forbeing sick.




            10.1wassubjecttohostileworkenvironmnet,disabilitydiscrimation,alldretaliation
               when m anagem entgavem e apoorperform ance annualreview.



            11.1wassubjecttohostilework environmnet,disabilitydiscrimation,andretaliation
               when managem entsuspended m y for3-days.




            12.Iwassubjecttohostileworkenvironmnet,disabilitydiscrimation,andretaliation
               when managem entsuspended m y fors-days.



  Date:         - / y /.
                                                             !
  signatùre/printlqanae.                                  zq S-
  Email:                   f'=/
                           .
                                       !/.
                Case 2:21-cv-14164-DMM Document 1 Entered on FLSD Docket 04/12/2021 Page 10 of 35
   Q%WCNY'07 bp
    . .        P.
J               .            >x                     U nited States D epartm entof the Interior
éQ ... .: :.,.... 1T
         ''

f .r
   J        4
                    2...(.'... : o                          OFFICE OF TH E SECRETA RY
                               .p
 7.C ....   .
                '
                         .
                             .
                              L?                              OFFICE OF CIV IL RIGH TS
    2*
     w.         ...zztr..
       4X -*
          H*'
            J'
             'A%*                                               W ashington,D C 20240


                        TRAN SM ITTAL V IA ELECTRON IC M AIL

                        kevin@ crayonlawtilau.com
                        Kevin Crayon
                        Crayon Law Firm ,LLC
                        125 Tow n Pa'
                                    rk Drive,Suite 300
                        K ennesaw ,G eorgia 30144

                             Subject: FinalOrder                                                            .
                                      Delta Harris v.David Bernhardt,Secretaly, US.Department of the Interior
                                      EEO C '
                                            N O.510-2018-00306X ;A gency CaseN o:D OI-FW S-17-0477

                        M r.Crayon:

                        PtlrsuanttotheU.S.EqualEmploymentOpporttmity Commission's(EEOC's)regulationsat29
                        C.F.R. j 1614.110?the U.S.Department of the Interior (dsAgency'') acts on your client's
                        (Complaînant)complaintbyissuingthisFinalOrder.OnAugtlst22,2019,AdministrativeJudée
                        (A.1)W illiam Rodriguez,EEOC M iamiDistrictOffice,M iami,Florida,heldanInitialPonference.
                        On Febnzary 24,2020,theA gency re-filedlatim ely M otion forSum m ary Judgm ent. Com plainant
                        filed a tim ely response.

                        On August7,2020,Administrative Judge (AJ)W illiam Rodriguez issued a DECISION A.
                                                                                                       '
                                                                                                       Ml
                        ORDER ENTERW G JUDGM ENT. Based on areview oftherecord,AJRodriguez granted the
                        Agency's M otion for Sum m ary Judgm ent in favor of the A gency,tinding that,as itrelates to
                        reprisal,Com plainantfailed to establish a nexus betw een her prior EEO activity and any of the
                        actionstaken by theA gency.A sitrelatesto harassm ent,AJR odriguqz found thatthe actionstaken
                        by the A gency w ere neithersevere norpervasive enough to supporta claim ofharassm ent.

                        On A ugust 7, 2020, the A gency received the D ECISION A'ND ORD ER EN TEIU N G
                        JUD GM EN T. The U .S.D epartm ent of the Interior is fully im plem enting the A J's Order. A
                        Statem entofN otice and Rightsto Appealfollow s.

                         aspsws m suvsvo v- sovu sv psov- xv oppopv- xvv cov v vsslox
                        29C.F.R.,j1614.4024$ statesthatanappealofanagency'sdismissaltotheEEOC mustbetiled'
                        byanappellantwithinthirty(30)calendar-daysofreceiptofanagency'sdecision.lftheAppellant
                        isrepresentedby an attorney ofrecord,thethirty(30)-day timelimitshallbegin to nm from the

                        lTheD ECISION AM lORD ER ENTERING JU DGM EN T doesnotindicatewhentheAgency initially tiledthe
                        M otion forSum m aryJudgm ent.
    Case 2:21-cv-14164-DMM Document 1 Entered on FLSD Docket 04/12/2021 Page 11 of 35



      dateofreceiptby the attorney ofthe noticeofdismissal,finalaction,orfinaldecision withouta
      hearing.

      Y ou m ay requestan appealonline via the EEO C Public Portalat:

                            https://publicpodal.eeoc.gov/podal/
'
      Foradditionalinformation on how to requestan appealthrough theEEOC PublicPortal,visitthe
      EEOC Public PortalU ser'sGuide - V ol7,at:

                            he s://ww .eeoc.gov/polaFuploadN 7-Appeals to the EEo c.pdf
                                                                            -   -   -




      TheA ppellantshallfilrnish a copy ofthe appealto the Agency atthe sam e tim e itis tiled w ith the
      EEO C. A copy of the appeal and any subm issions in supportthereof shallbe forwarded to the
      A gency atthe follow ing address:

                            Erica D .W hite-Dunston,Esq.,D irector
                            U .S.D epartm entofthe lnterior
                            Office ofCivilRights
                            doicivilrights@ ios.doi.gov
      Please notethat,due to the C O V ID -19 pandem ic,our officesare currently closed. H ow ever,
      our staff rem :ins available in telew ork status. Please do not send non-electronic
      correspondence to our ofnce atthistim e,asw e are unable to retrievehard copy m ailings. If
      you are unable to provide a copy ofyour appealvia em ail,please call202-208-5693.                    '

      lftheappealisnottiledwithinthethirty(30)calendar-daytimelimit,theappealmaybedismissed
      by the Com m ission. H ow ever,the Com m ission m ay,atits discretion,extend the tim e lim its and
      acceptth: appealbased upon a w ritten statem entthatthere w asno acttzalnotitication ofthe tim e
      limit,orthataiim ely NoticeofAppealcouldnotbefiled,dueto extenuating circumstances.
      A ny statem entorbriefin supportofthe appealm ustbe subm itted to the Com m ission w ithin thirty
      (30)calendar-daysoftilingoftheNoticeofAppeal.Any statementorbriefin oppositiontothe
      appealmustbe submitted to the Commission and selwed on theAppellant(orthe attorney of
      record,ifrepresentedby an attorney)withinthirty(30)calendar-daysofreceiptofthestatement
      or brief supporting the appeal,or ifno statem ent or brief supporting the appealhas been tiled,
      withinsixty (60)daysofreceiptoftheappeal.
      Itistheresponsibility ofthe U .S.D epartm entofthe lnteriorto subm itthe entire com plaintfile to
      the Commission, Oftice of Federal Operations, within thirty (30) calendar-days of initial
      notitication thatan appealhasbeen tiled.

                                             CIV IL A C TIO N S

      The Appellantalso hasthe iightto file a civilaction in an appropriate United StatesD istrictCourt.
      Ifthe A ppellantdecidesto tile a civilaction,the Appellantm ustfile:
        Case 2:21-cv-14164-DMM Document 1 Entered on FLSD Docket 04/12/2021 Page 12 of 35




                @ W ithinninety (90)calendar-daysofreceiptoftheFinalDecision,ifno appealhasbeen
                   tiled;or

                @ W ithinninety (90)calendar-daysofreceiptoftheEEOC'Sfinaldecisiononan appeal;or
                * After180 calendar-daysfrom thedateoffiling an appealwiththeEEOC,iftherehasbeen
                  notfinaldecisionby theEEOC.

          Ifthe Appellant files a civilaction i'
                                               nvolving this complaint,the Appellant m ust specificallv
'
          nam eDAVID BERNH ARDT.Secretarv oftheU-s-D epartm entoftheInterior.asdefendant.
          FailuretodosomayresultinthelossofanyjudicialredresstowhichtheAppellantmaybeentitled.
          IftheAppellantdecidesto tilea civilaction and isunableto afford counsel,the CivilRightsAct
          givestheCourtdiscretionary authority to appointCounselwithoutpaym entoffeesorcostsby the
          Appellant. The granting ordenialofyolzrrequestiswithin the solediscretion oftheCourt.The
          requestand thecivilaction m ustbeftled within nineœ (90)calendar-davsofthe dàtethe fmal
          decision isreceived.

          Please note that, itfiling of a civil action under j1614.408 or 51614.409 shall terminate
          Com m issionsprocessing ofthe appeal.lfprivate suitisfiled subsequentto the tiling ofan appeal,
          the partiesarerequested to notify the Com m ission in w riting.''


          Sillcerely, .1 jz-
                        '
                            '7). z-sr
                       ,:     - j.       t                                                      .
                    ri
                     t ?  !.   -
                               .j . . ., ;
                                     .
                                          s.                                                                    .
                      ?.Qtt
                          k.!#î r, k..



                     tw-,/*-g
                            -b      ..,                            11/16/202o
          EricaD .W hite-Dtm ston,Esq.                             D ate
          Director                                                                                          .
          O ftice ofCivilm ghts


          Encl: DECISION AND ORDER ENTERW G JUD GM ENT dated August7,2020
                  2020COV1D-19ProcessingInformation forEEO Directors(Revised)

          cc:     Gina Huck,A cting EEO Officer,Fish and W ildlife Service
                  Em ploym entand LaborLaw U nit,U .S.D epartm entofthe Interior
                  W illiam R odriguez,A dm inistrative Judge

    '             DeltaHanis,Complainant
                  405 Aum m n Terrace
                  Sebastian,Florida 32958
                  Deltaharzis7@ gmail.com


                                                        3
Case 2:21-cv-14164-DMM Document 1 Entered on FLSD Docket 04/12/2021 Page 13 of 35




                                    UM TED STATES OF AM ERICA
                     EQUAL EM PLOYM ENT OPPORTUNITY COM M ISSION
                                       M 1A 0 DISTR ICT OFFICE


  D elta H arris,                                                            EEO C CaseN o.
                                                                             510-2018-00306X
                    Com plainant,
                                                                             D Ol CaseN o.
                                                                             DOI-FW S-17-0477
  Ryan Zinke,Secretary,
  D epartm entof Interior,,                                                  W illiam R odriguez
  Fish and W ildlife Service,                                                A dm inistrative Judge

                    A gency.




            DeltaHarris'
                       ttscomplainanf')wasemployedbytheDepartmentofInterior(ltAgency'')as
   a W ildlife Biologist,in Vero Beach,Florida.l ROI at 000042-000045;000059-000063. On
  November3,2017,Complainantfiled a form alcomplaintin which she alleged thattheAgency
  had discrim inated agâinstheron thebasis ofher disability and as an actofreprisalin violatio: of
   Section 501oftheRehabilitation Actof1973,ajamended,29U.S.C 5791etseq.,by subjecting
  herto harassm ent. 1d;see also RO1 at 000093-000096. ln supportof the harassm entclaim ,
        N
  alleged that(a)on oraboutJanuary 12,2015,hersupelwisorfailed totaltecorrectiveaction to
  addressComplainant's allegationsofsexualharassmentby a coworker; (b)in July 2015,her
  supervisor changed herschedule and required her to use AbsentW ithoutLeave (&W W OL'')
  instead ofLeaveW ithoutPay (1tW OP'')forabsences;(c)in September2015,hersupervisor
  denied her physician's Leave Share Provam request; (d) on April 24,2016,she received
  notification ofadenialofawithin padestep increase;(e)inM ay2016,shewasreprimandedfor

            1Reference/citations to the Reportof lnvestigation are made as &tRO1''followed by the six-digitpage
  numberts)appearing atthebottom centerofthepagesin theRO1. Referencesto attachmentstothisdecision are
  m adeaseW J''followedby an exhibitnum ber.


                                                 Page 1 of 10
                                                                         OCR Received 8/7/20-FedSEP
Case 2:21-cv-14164-DMM Document 1 Entered on FLSD Docket 04/12/2021 Page 14 of 35




     congontingtheharasser;(9 onNovember21,2016,hersupervisorissuedheraNoticeofLeave
     Restriction;(g)on M arch 9,2017,hersupervisorissuedheraNoticeofAW OL;(h)on M ay 19,
 '

     2017,hersupervisorgaveheraNoticeofLeaveRestriction;and (i)on Jtme24,2017,shewas
     suspended Com plainantforfive days.z 1d.
             U pon com pletion of the A gency's investigation,Com plainantrequested a hearing. O n
     A ugust22,2019,an InitialConference w as convened presided overby the A dm inistrative Judge,
     attended by Complainant,herrepresentative and the Agency'sCdunselduring which the issue,
     discovely deadlinesand othercaseprocessing mattersw ere addressed.S AJExhibit1 W hile a               .



     hearingwaspending,theAgencyfiledaM otionforSummaryJudgment(d$M SJ'').AJExhibit7.
     Complainanttiled a responsé indicating thatthere wasan outstanding discovery related m otion
     thathad not been addressed.4 The outstanding discovery related motion w as addressed. By
     Orderissued on February 19,2020,discovery wasconcluded,and thepartieswereinstm cted tha
                                                                                           't
     with the conclusion ofdiscovery,the M SJ could be retiled no later than M arch 5,2020. On
     February 24,2020,theAgency gavenoticethatthe originalM SJ should be considered ashaving
     beenre-tiled.Complainantfiledarèsponse(GtResponse').AJExhibit8.
           TheM SJcitesthelegalstandard forsummaryjudgmentand forthemostpart,identities
     the applicable1aw to thesubstanceofthe com plaint.s AJExhibit7. The M SJ also identifies the


            2TheAgency didnotdislnisstheuntimely discreetactsdatingback to January 2015. Alltheclaimsraised
     wereaccbptedaspartofaharassm entclaim .

             3Complainantobjected to the framing oftheissue insisting thatthetheory ofthe case wasdisparatc
     treatment,notharassm ent. AJ Exhibits 2 & 3. Complainantw as advised of the effectofthe Suprem e Court
     decision in asitrelatesto untimely discreetacts and instnzcted to clearly al-ticulate her intention to withdraw the
     claim ofharassment. AJExhibit4. Complainantresponded expressing the desire notto withdraw the lzarassment
     claim butstatingthatshewould alsoproceed withproving disparatetreatrpent.AJExhibits5 & 6.
             4TheAdnzinistrativeJudgewasunaware ofthe outstanding motion because Complainantfiled itusing the
     Comm ission'sPortaland theAdm inistrativeJu'dgehad notreceivednoticeofitsfiling.

            5The Agency did qotidentify thebttrden ofprooffordisability discrim ination i.e.the factthatthe Courts
     haveadopted andappliedtheTitleVIIburdenofproofto disabilitydiscrim ination.Norcrossv.Sneed,755 F.2d 113
     (8th Cir.1985);Prewittv.U& Postals'
                                       cl-vïcc,662 F.2d292 (5th Cir.1981). To establish aprimafaciecaseof
     discrim ination undertheRehabilitation Act,tlzeComplainantmustestablishby apreponderanceoftheevidencethat
     she isa qualifed disabled employee and waskeated differently or lessfavorably than individualsnotwithin her
     protected group or that the Agency failed to make a needed reasonable accommodation resulting in adverse
     teatmenttotheComplainant.Sissonv.Helms,751F.2d991,992-993 (9th Cir.1985)certdenied,106S.Ct.137
     (1985). TheAgency also did notidentify theburden ofproofforreprisalLe.to establishaprimafaciecaseof
                                                      Page 2 of 10
Case 2:21-cv-14164-DMM Document 1 Entered on FLSD Docket 04/12/2021 Page 15 of 35




  grounds upon w hich the case should be decided w ithout a hearing by citing to the undisputed
  m aterial facts. 1d. In her Response, Com plainant cites to the M SJ atld asserts thatthere are
  disputed facts. 1d;see also AJ Exhibit8. However,the disputed facts said to be disputed are
  either notm aterial or are m aterial facts w hich contrary to Com plainant's assertion, are not in
  disputebecausethey aresupportedby contemporaneoùsdocumentary evidence.1d.
           Complainantdid notseek EEO Counseling untilJuly 14,2017. ROIat000059. Thus,
  for the reasons stated in the M SJ,allofthe individualclaims above Le.(a) thropgh (h) are
  dismissibleasuntim ely discreetacts. However,asa claim ofharassm ent,taken together,a11the
  individualeventsstate aviableclaim and arereviewableaspat'
                                                           tofaharassm entclaim .
        Ata11timesrelevantto this complaint,ComplainantnamesTimothy Breen ($%reen'')
  Supervisory Fish and W ildlife Biologist and Donald Progulske (Edprogtzlske'') Evergladès
  Restoration Program Supelwisor as the individuals who unlawftzlly discrim inated against her.
  R O1at0001.
            00. '
           ln January 2015,while Complainantwas engaged in a passing conversation with John
  Galvez(çtGa1vez'')acoworker,shefelthishand on theleftsideofherbuttock. RO1at000107-
  000108.Complainantthoughtitoddandqlarming,butthoughtitwasjustanaccident.Id.A few
  days later,w hen G alvez opened a doorto go dow n the stairs,Com plainantfeltG alvez'shand on
  the side of her breast and she im mediately leaned away from him .                         A w eek later,
  Com plainantstopped by G alvez's hom e to pick up som ething w ork related. 1d. They saton the


  reprisal,Colnplainantmustestablislzthatatthetimeofthe alleged violation (1)shehad engaged in priorEEO
  activity;(2)theAgencywasawareofherparticipationintheprotectedactivity;(3)theAgency took adverseaction
  againsther;and(4)thatthereisanexusbetweentheprotectedactivityandtheAgency'sadverseaction.Hochstadt
  v.WorcesterFoundationforSxpcrfplen/c/Biology,425F.Supp.318(D.Mass.1976),ajrd,545F.2d222(1stCir.
  1976);M anoharan v.Columbia Univ.College of Physicians (f:Stlrgeons,842 F.  2d.590,593 (2d Cir.1988);
  McKenna v.Weinberger,729 F.2d 783 (D.C Cir.1984), .Sainzv.Departmentof theNavy,EEOC RequestNo.
  05950927 (January9,1998),.Wi-enn v.Gould,808F.2d 493,500 (6t11Cir.1987),   .Flyev.DepartmentofLabor,
  EEOC Rcquest'No.05940764(December15,1994). In addition,theAgency iluproperly assertsthatComplainant
  could notestablish thatthe Agency's action was sufficiently sevcrb and pervasive so as to alter the tenus and
  conditionsofemployment. AJExhibit7. M though itistnlethatmany ofthe claims asserted by Complainantdo
  notm eetthe threshold level ofunlawfuldiscrim inatory non-sexualharassm ent,the factthat Galvez improperly
  touchedComplainantconstitmessexualharassment.MeritorSavingsBankv.Vinson,477U.S.57(1986),
                                                                                         .Hanisv.
  Forklf Systelns,W;c.,510U.S.17(1993)9Faragherv.CityofBocaRaton,524U.S.775,786(1998).Thequestion
  iswhethertheAgency isliableforGalvez'actionsLe.did the Agency lmow orshould havelcnown aboutGalvez'
  actionts),andifnot,whatactionwastaken onceitbeclmeknown.MatildeH v.Departmentof Veteransa47.
                                                                                             /J
                                                                                              'f?'
                                                                                                 5'
                                                                                                  ,
  EEOC AppealNo.0120161189 (March 9,2018). Althoughthe Agency didnotinclude afulldiscussion ofthe
  foregoing,the standards articulated herein are considered and applied in thisdecision.

                                                   Page 3 of 10
Case 2:21-cv-14164-DMM Document 1 Entered on FLSD Docket 04/12/2021 Page 16 of 35




  couch and talked for a few m inutes. fJ. They spoke about Com plainant's m other who had
  recently passed away and Complainantbegan to cry. Id. Galvez m oved towards Complainantto'
  consoleher-orso shethought- dming which tim e Galveztouched herbuttock andbreasts.1d.
  A s she w astrying to digestw hathad happened,she looked dow n and saw hishand on herupper
  thigh. Complainantleft.          On oraboutJanuary 12,2015,Complainantinformed Breen that
  she felt sexually harassed by G alvez and that she w anted forhim to be m oved or if he w as not
  m oved,tobemoved herself.1d;seealso AJExhibit2,
                                                'ROIat000330-000332,
                                                                   *00431-00432.I1j
  an em ail dated Febnlary 3,2015, Com plainant provided the details to Breen of her encounter
  with Galvez. 1d;see also ROIat000184-00185. Breen did nothave supervisoryjurisdiction
  over Galvez,w ho w asnotunder the sam e organizationalstructure as m ostem ployees athis and
  Complainant'sduty station;GalvezworkedforthePeninsularFloridaFisheriesOftice(FW CO),    '
  he was a Fisheries employee supervised by Cindy W illiams (tçW illiams'') out of Atlanta,
  Georgia. 1d. BecauseBreen didnotsuperviseGalvez,whosejob ilwolved frequenttravel,and
  Galvez had multiple offices filled with equipm ent, Breed thought it was faster to m ove
  Com plainantthan to m ove G alvez.          C om plainantw as m oved on February 9,2015. 1d. In
  lightof the fact that Complainant herself offered to be moved if Galvez was not,1 find that
  m oving Com plainant instead of G alvez sufficiently m et the A gency's obligation to take
  im m ediate action. There is no evidence G alvez ever touched Com plainant again. Thus,
  Com plainant'sm ove to a new office aw ay from Galvez w as an im m ediate and effective response
  toComplainant'sreportthatshewasharassedby Galvez.Taylorv.DepartmentoftheAirForce,
  EEOC RequestNo.05920194 (Ju1y 8,1992),  .M atilde H v.Departmentof VeteransAffairs,
  EEOC AppealNo.0120161189 (arch9,2018).
          On N ovem ber 25,2015,C om plainantw as issued aN otice ofLeave R estriction due to her
  tardiness,lm usualpatterns and frequentofuse of sick leave and annual1eave.6 1d.
                                                                                 ,see also R OI
  at 000111-000112,
                  . 000348; 00351-000352,
                                        ' 000435-000445,
                                                       ' 000527-000528. The N otice of
  Leave Resz ction was issued afterBreen changed Complainant'sw ork schedule in July 2915,            .


  from a ten hotlr/folzr-day w eek to an eight hour/five-day w eek as a result of Com plainqnt's

           6TheN oticeofLeaveRestriction wasextended on July 15,2016,to January 15,20179then extended again
  on M arch 15,2017 to M ay 15,2017, 'and on M ay 19,2017,Complainantwas issued a new Notice of Lrave
  Restlictionthatwastobeevaluatedin six m onths.RO1at000567.                                           '

                                               Page 4 of 10
Case 2:21-cv-14164-DMM Document 1 Entered on FLSD Docket 04/12/2021 Page 17 of 35




  attendancb. 1d. Dttring 2015,Complainant's annualand sicltleavebalance dropped to zero Le.
  forpay period 2,she hashad a zero balance for annual and sick leave and atthe end ofthe year
  in 2015,she had an nnnualleave balance of 28.3 hours and a sick leave balance of 3.15 hotlrs.
  f#. Consequently,Com plainantw as inform ed thatifshe did notprovide advance notice of leave
  and/or if she did not have sufticient leave, she would notbe granted LW OP and would be
  charged AW OL forunscheduled absences. 1d. ln theinstancesshe had unscheduled leave,she
  was required to provide Breed within one holzr of herreturn to duty a note from hçr doctor
  stating she w as incapacitated for duty;the dates she was incapacitated for duty;and the general
  natureofillness/reason forthe absence.1d.
            In Septem ber 2015,Com plainant's requestto participate in the A gency's Leave Share
  Program to travelto Arizona. Id;see also RO1at000334-000335,
                                                             .000360,
                                                                    .00467-000470. The
  requestwasdenied because therequestdid notm eetthe established purpose ofthe LeaveShare
  Program ; the request w as to attend a m ental health retreat. 1d; see >lso RO 1 at 000281.
  Complainantprovided a note from her physician that did notm eet the standard necessary to
  approve Com plainant'sparticipation in the Leave Sharing Program forSeptem ber2015. 1d. The
  Agencf'sLeave Sharing Program providesthatunused annualleave ofone employeemay be
  transferred foruse by another em ployee w ho needs such leave because of a m edicalem ergency
  or a fam ily m em ber's m edical em ergency, deciding factors such as a serious health condition
  m ustalso be explained in the physician statem ent. Id;see also R OIat000690. A ''seriopshealth
  condition''is defmed as an illness,injury,impairment,orphysicalor mentalcondition that
  itw olves inpatientcare orcontinuing treatm entby a health care. f#.
          On Aprit24,2016,Complàinantwasnotified thatshew puld notreceive a within grade
  step increase due to her perfolnnance. 1d;see also RO1 at 000116,
                                                                  .000336. Complainant's
  overallperformance for the period of October 1,2014,to September 30,2015,was rated as
  M inim ally Successful.1d,
                           .seealsoRO1at000471-00477.
         ln M ay 2016, Com plainant approached Galvez after being told by Shana Dipalm a
  (&dDiPa1ma'')thatDipalmadid notlmow whatshegotherselfin to asitrelatedto afuturedetail
  opportunity thatinvolved G alvez. W hen B reen learned thatCom plainanthad confronted G alvez
  about the maiter,she was told to stay away from Galvez. Given that Complainant had


                                           Page 5 of 10
Case 2:21-cv-14164-DMM Document 1 Entered on FLSD Docket 04/12/2021 Page 18 of 35




  complained about Galvez having sexually harassed her, there is no reason for her to have
  approached G alvez sim ply because D ipalm a had contem plated accepting a position w orldng
  w ith him .
         On November21,2016,Complainantwas notissued a Notice ofLeave Restriction,she
  w as issued a N otice ofA W O L because she w as absentw ithoutauthorized leave fortw o holzrs on
  November 4,2016,one houron Novem ber 10,2016,
                                              .and one and a halfholzrsN ovem ber 16,
  2016,in violation oftheN otice ofLeaveRestriction issued on N ovember25,2015. 1d;see also
  ROIat000121;0002709000338,
                           .000543. On M arch 9,2017,Breen issued Com plainantanother
  NoticeofAW OL becauseshewasabsentwithoutauthorizedleaveforaperiodofoneandaialf
  hours and did notreportto w ork until9:30 A .M .on M arch 7,2017. 1d,
                                                                      .see also R O1at000555.
  The absencewasin violation ofthe Notice ofLeaveRestriction issued on N ovember25,2016.
  1d.
         TheN otice ofLeaveRestriction issued Novem ber25,2015,wassubsequently extended
  on July 15,2016, andM ay 19,2017,becauseComplainant'spattenzand heruse ofleavehad not
  significantly im proved. Id; see also ROI at 000125,
                                                     * 000540,
                                                             . 000554-000563,
                                                                            . 000570.
  Complainantwas repeatedly given notice in every N otice of Leave Restriction and Xotice of
  AW OL thatherfailure to comply with the Agency'sattendancerequirementswas subjectto
  disciplinary action,up to and including rem oval from employm ent. Id. The docum entary
  evidence discloses,and Com plainant does not in essence challenge that m any of her absences
  and/ortardinesshadnorelation to herunderlyingmedicalconditionts).Id.Amongthereasons
  given by Complainantforhet absences and/ortardinesswere thathercarwould notstalt she
  overslept;she w as running late;she did notsleep w ell;she thought it w as Saturday;she had a
  bad night;herpowerw entout;she did notfeelwell;and she was looking forherkeys. 1d;see
  alsoROIat0333-0334,
                    .0338,
                         '0348-0353. ln som ecases,shedid noteven offeran excuse.1d.
         As a result ofComplainant'srepeated failure to comply w ith the Agency's attendance
  requirem ents even after having been placed on Leave Restdction, on June 2, 2017,she w as
  issued a Proposed Five-D ay Suspension. 1d;see also RO lat000564-000571.
         ThefactComplal antwasissued NoticesofAW OL and placed on LeaveRestliction asa
  resultofherattendance,involyesnothing morethan routine work assigmnents,instructionsand


                                           Page 6 of 10
Case 2:21-cv-14164-DMM Document 1 Entered on FLSD Docket 04/12/2021 Page 19 of 35




  adm onishm entswhich by definition,areneithersevere norpervasive enough to supporta claim ''
  of hafassm ent or hostile w ork enviromnent. D elphia F.v. United States PostalService,EEO C
  AppealNo.0120151097 (M ay 19,2017);Brodericklk v.Departmentof VeteransAffairs,EEOC
  AppealNo.0120150798 tltme 2,2017);Arlette v.Departmentoflustice,EEOC AppealNo.
  0120140915 (October20,2016);Complainantv.United StatesPostalk vcnec,EEOC Appeal
  No.0120131010 (April 15,2015);Complainantv.Departmentof State,EEOC AppealNo.
  120123299 (Febfuary 25,2015);Bass v. United States'
                                                    PostalService,EEOC AppealNo.
  0120082167(July30,2010).
         A s it relates to the claim of reprisal, Com plainant engaged in EEO protected activity
  when in January/Febnzary 2015,she opposed unlawful discriminatory conductby reporting to
  Breenthatshewassexuallyharassedby Galvez. Whi
                                              pplev.Departmentof VeteransAyairs,
  EEOC RequestN(?.05910784 (Febnlary 21,1992)(courtshave interpreted section 704(a) of
  TitleV11asintending to provide texceptionally broad protectiontto thosewho oppose unlawful ,
  discrimination). However,asitrelatestotherestoftheclaimsraisedby Complainant,mostof
  which are related to her tim e and attendance,Complainantdid notseek EEO Counseling until
  July 14,2017. Given the lapseoftim ebetween thatEEO activity in JanuaryT ebruary 2015,and
  the tim e when she soughtEEO Counseling on July 14,2017,after being issued a Proposed Six
  Day Suspension on Jlm e 24,2017,there is no basis to assum e the existence of a nexus and no
  inferenceofreprisalcouldbemade.Pjlanzv.DepartmentofTransportation,EEOC AppealNo.
  0120091412 (M arch 1,2011)(EEO complaintfiled mo're than two yearsbefore the adverse
  action and settled more than seven m onthsbefore the adverse action w astoo rem ote to support
  aninferenceofreprisal).
         There is no evidence supporting the notion that there was a relationship between
  Cômplainanthaving reported being harasses by Galvez in 2015 and a11the subsequentevents
  resulting from Complainant's work attendance. The docum entary evidence establishes that
  Com plainanthad a history of poor attendance,including tardiness. Thus,even assum ing that
  Com plainant previously engaged in EEO protected activity as of January 2015,that does not
  mean Complainant was shielded or otherwise insulated from being subject to the same
  conditions of em ploym ent including perform ance and disciplinary standards to w hich a11 other


                                           Page 7 of 10
Case 2:21-cv-14164-DMM Document 1 Entered on FLSD Docket 04/12/2021 Page 20 of 35




   employeesaresubject. Brownv.UnitedStatesPostalk
                                                 vcrvfce,EEOC AppealNo.0120083692
   (June 28,2012) (employee whose employmentwas terminated for failing to follow leave
   procedttreswasnotinsulated from disciplinebecause ofhaving previously engaged in protected
   EEO activityl;Santos v.Departmentof theNavy,EEOC AppealNo.0120071441 (January 7,
   2009)(priorEEO activity did notinsulate employeefrom disciplineforhisconduct);Taylorv.,
   UnitedStatesPostalSelwice,EEOC Appeal01A22829(September16,2002)(emp1oyeewhohad
   engagedin priorEEO activity wasnotinsulatedfrom disciplinethatresulted from hiscoflduct).
   Assetoutin the Agency'sM SJ,Complainanthas notestablished any nexusbetween herprior
   EEO activity and any ofthe actions taken by the A gency.
              The facts as setoutin the M SJ,and to the extentthe M SJ cites the legalstandard for
   summaryjudgmentand identifiestheapplicablelaw tothesubstanceofthecomplaint,theM SJ
   is incot-porated by reference and for the reasons stated therein, as ftu-ther set out above, this
   D ecision is issued,and O rderis entered in favor ofthe A gency.


     .                     . ,         z'
         .'                    .##' #' *
     Z                     y.'''   e.Z

    iRX RH rir % * '
 Adm inlstrativeJud
 U.& EqualEm p m entO pportunity Com mlsslon
 M iamiDistrl Of:ee
 1* SE rdAt.eeet,Suite1500
 M iam i,Fli
           'rida 33131
 (7:6)648-5874
 m rollriguezmefllebox@ eeoe.gov


                                            N O TICE TO TIIE PA R TIES

              This is a decision by an Equal Em ploym ent Opportunity Com m ission A dm inistrative
   Judge issued pursuantto 29 C.F.R.j 1614.109(b),109(g) or 109(i). W ith the exception
   detailed below ,Com plainantm ay not appealto the Com m ission directly from this decijion.
   EEO C regulations require the A gency to take final action on the com plaint by issuing a final
   ordernotifying ComplainantwhetherornottheAgency willf'ully im plementthisdecision w ithin
   forty (40)calendardaysofreceiptofthehearingfileandthisdecision.Agenciesareadvised.
                                                                                    to
   refer to the April 6, 2020 m em o issued by C arlton H adden to the Federal Sector EEO
   D irectors and officials at he s://- -eeoc.zov/processint-inform adon-an-pau ies-federal-
   eeo-processœ z-under-zg-cfr-part-l6l4 for inform ation and directives regarding the tolling

                                                   Page 8 of 10
Case 2:21-cv-14164-DMM Document 1 Entered on FLSD Docket 04/12/2021 Page 21 of 35




  of tim efram es during the pandem ic. EE O C w ill not sanction an agency that holds off on
  taking final actions pursuant to the directives of the m em o.Com plainant m ay appealto the
  Commissionwithinthirty(30)calendardaysofreceiptoftheAgency'sfinalorder.Complainant
  m ay filean appealwhethertheAgency decidesto fully implem entthisdecision ornot.

       The A gency's finalorder shallalso contain notice ofCom plainant'srightto appealto the
  Commission,the right to file a civil action in federal district court,the nam e of the proper
  defendantin any sùch lawsuitand the applicable tim e lim itsforsuch appealorlawsuit. lfthe
  finalordeidoesnotfully implem entthisdecision,the Agency mustalso sim ultaneously file an
  appealto the Commission in accordancewith 29 C.F.R.j 1614.403,and appeùd acopy ofthe
  appealto thefinalorder.A copy ofEEOC Fonil573m ustbe attached.A copy ofthe finalorder
  shallalsobeprovidedby theAgency totheAdministrativeJudge.
         lftheAgencyhasnotissueditsfmalorderwithin forty(40)calendardaysofitsreceiptof
  the headng file and this decision,Com plainant m ay file an appealto the Com m ission directly
  from this decision. In this event, a copy c;f the Administrative Judge's decision should be
  attached to the appeal. Complainantshould furnish a copy ofthe appealto the Agency atthe
  same tim e itis filed with the Comm ission,and should cel-tify to the Com mission the date and
  m ethod by which such service w as m ade on theA gency.
          Al1appealsto the Com m ission m ustbe filed by m ail,personaldçlivery or facsim ile to the
  follow ing address:

                        D irector,O ffice ofFederalOperàtions
                        EqualEm ploym entOpporttm ity Com m ission
                        OneN OM A Station
                        131 M Street,N .E .,Fifth Floor
                        W ashington,D .C.20507

         BY FACSN ILE: Number:(202)663-7022
  Facsim ile transm issionsover 10 pages w illnotbe accepted.

                      COM PLIANCE W ITH AN AGENCY FINAL A CTION

         An Agency'sfinalactionthathasnotbeenthesubjectofan appealtotheCommission or
  civilaction isbindingon theAgency. See29 C.F.R.j 1614.504. IfComplainantbelievesthat
  the A gency has failed to com ply with the tenns of its finalaction,Com plainant shallnotify the
  Agency'sEEO Director,in wdting,ofthe alleged noncompliance within thirty (30)calendar
  days ofwhen thç com plainantknew or should have known ofthe allçged noncom pliance. The
  A gency shallresolve the m atter and respond to the com plainantin w riting. lf Com plainantisnot
  satisfied with the Agenc#'s attempt to resolve the matter, he or she may appeal to the
  Com m ission for a determ ination ofw hetherthe A gency has com plied w ith the term s ofits final
  action. Complainantmay filesuch an appealwithin thirty (30)calendardaysofreceiptofthe
  Agency'sdetermination or,intheeventthattheAgency failstorespond,atleastthirty-five(35)
  calendar days after Com plainant has served the A gency w ith the allegations ofnoncom pliance.

                                            Page 9 of 10
          t-    .

    Case 2:21-cv-14164-DMM Document 1 Entered on FLSD Docket 04/12/2021 Page 22 of 35



      A copy of the appealm ustbe selwed on the A gency,and the A gency m ay subm it a response to
      theCommissionwithinthirty(30)calendardaysofreceivingthenoticeofappeal.

                                           Certificate of Selwice

      For tim eliness purposes,it shallbe presllm ed thatthe parties received the attached Order w ithin
      on the sam e day when sentvia Fedsep/electronically. The foregoing was sent on August 7,
      20205to:                                                                                             .

      D èpartm entofInterior
      via Fedsep

      D elta H arris
      viaFedsep/electronicmailat:deltaharris7@ gmail.com
'     M aria D e1PilarZegarra,Esq.
      viaFedseli/electronicmailat:mariadelpilar.zegaaa@ sol.doi.gov



        illiam od
      Adm inistrativ   ge




                                               Page 10 of 10
Case 2:21-cv-14164-DMM Document 1 Entered on FLSD Docket 04/12/2021 Page 23 of 35
     .
         O Ws qspL@
      AV          #*0
    a9              1.
.   q
    '10.
                      e                  U.S.EQUALEM PLOYMENT OPP9RTUNITYCOM MISSION
                   *R
                  r.
       #>dWzyvco*#Y
                                                      Office ofFederalOperations
                                                      P.0.Box77960
                                                  W ashington,D.C. 20013


                                                      April6,2020
    V emorandum
    To:                       FederalSectorEEO Directors&:Officizs

    VROM :                    Carlton M .Hadden
                              Director,OfficeofFederz Operations

    SUBJECT: ProcessingInformationforAIIPartiesinFederalEEO Processingunder29CFRPart1614
                          .                                                :

    InlightoftheNationalEmergencydeclazedbythePresidentduetotheCoronavirus(COVID-
    19),theU.S.EqualEmploymentOpportunit'yCommission's(EEOC)OfficeofFederal
    operations(0F0)isissuingthefollowinginstructionsregardingtheprocessingoffederal
    sectorEEO complaintscoveredby29CFR Part1614.
    TheEEOC recognizesthiscrisisaffectsallfederalemployees,com plainants,and othersilw olyed
    in theEEO pm cess.W eappreciatethededication offederalEEO professionalsthroughoutthe
    fedep lgovernm'entand w efurtherrecogzlizethatthecenterpieceofoureffortsarethe
    employees,applicants,andformeremployeeswhobelievethey haveexrperienced employm ent
    discrimination and accessourregulatoryprocessforassistance.Nevertheless,thefederal
    governm entrem ainsopen and comm itted toprovidl'ngznission-criticalservicestothegzeatest
    extentpossible,given thelirnitationsinherentin thecu=entenvironm ent.
    TheEEOC alsorecognizesthat,becauseoftheNationalEm ergency,applicantsw houtilimethe
    EEO com plaintprocessm ayfacechallengesthatprecludethem from m eetingtheregulatory
    tim eframessetforth in 29 CFR Part1614.
    TheEEOC mustbalanceitsdul:y to ensurethattheEEO processcontinuesefficiently and
    effectively,w ithoutcompromising thesafet'yoffederalemployeesortherightsorsafetyof
    complainantsand othersinvolvedizltheEEO process.
    TheEEOC expectsthatagen'     ciesand employeeswillcontinuetoprocessEEO complaintsin a
    tim elym arm erthatwillbestpreselwethelegalrightsofthepartiesinvolved,ulnlessdoing so
    w ouldinterferew ith Inission-criticaloperationsforan agency.Accordingly,theOfficeof
    FederalOperationsisissuing thefollow ing instructions,w hich willrem ain in effectuntil
    furthernotice:
Case 2:21-cv-14164-DMM Document 1 Entered on FLSD Docket 04/12/2021 Page 24 of 35



     l Agenciesw illcontinueallcounseling,investigationsand otherc
                                                                 'om plaintprocessingset
       forth in 29CFR Part1614.excçptiu cim umstancesmeeting thecriteriadescribedbelow .

        Totheextentpracticable,regulatorytim efram esconcerning theprocejsingoffederal
        sectorEEO complaintsw illcontinuetobem et,w hereverfeasible.Fortlaispurpose,
        practicablem eanswheretheagencyand complainanthaveaccesstoneeded witnesses,
        docum entsandrepresentation,andw heresuch processingwillnotinterferewith the
        mission-criticaloperationsoftheagency.

     3. Theregulatorytimeframessetforthin 29C.F.R.Part1614willbesubjecttothe
        equitabletollingprovisionssetforthin29C.F.R.1l614.604(c).Absentmutual
        agreement,agenciesand complainantswillberequired to docum entin therecordthe
        reasonts)whytollinganyofthetimelimitssetforthin'29CFRPart1614isnecessary.
        SuchjustjficationwillfullybeconsideredbytheCommissioninanyappealraisedinthe
        m atter.

     4. Agenciesand complainantsareencouraged to seek mut-ualagreementwith respectto the
        extension ofanytim egam es.W heresuch agzeem entsarereached,they shouldbe
        reduced tow ritingandm adepartoftherecord.OFO w illhonorsuch agreem entson
        appeal,unlessthey areclearly oneroustoonepartyorotherwiseviolatethestandardsfor
        equitabletolling,w aiverorestoppel.

     5. EEOC Administrativeludgeswitlcontinuetomanagethehearingsprogram.
        Adrninistrativeludgeswillcontinuetoholdconferences,managediscovery,refercasesto
        ADR andsettlement,issuesummaryjudgmentdecisionsand,whereappropriate,hold
        hearingsand issuedecisions.ln lightoftheNationalEm ergency,eitherparty can seek an
        extension orotherrelieffrom any deadlineforgood causeshow n.

        TheEEOC isdeeplyconcernedaboutprotecting(andcommitfèdtoensuringevery
        federalemployeecontinuestohave)alltheizrightsduriugthistimeofNational
        Emergency.Tothatend,EEOC asksagencyEEO officestocontinuecounseling
        em ployees,acceptingtheirdiscrimination complaints,andinvestigatingthese
        complaintsto thefullestextentpossiblewithoutunderminingmission-critical
        functions.W eask agenciesnottoissuefinalactionson any EEO complaint,uzllessthe
        ilw estigation iscom pleteand theCom plam anthasrequested thatthef-
                                                                          G aIaction be
        issued.

        EEOC willcontinuetoprepareappellatedecisionsbutw jllnotm ailthosededsions.A
        Complainantw hoprovidesan e-m ajladdressandw aivesfirstdassm ailingm ayrequest
        thedecision viae-mailto ofo.eeoc@eeoc.gov .TheCom'm ission isextrem ely cognizant
        ofpreserdng aparty'srighttofileacivjlaction in U.S.DistrictCourt.Given thecurrent
        NationalEm ergency,theComm ission issuspendingissuanceofallappellatedecisions
        viatheU .S.m ailuntil1.rthernoticein ordertobestpreservethoserights.
Case 2:21-cv-14164-DMM Document 1 Entered on FLSD Docket 04/12/2021 Page 25 of 35



     8. Untilfurthernotiee,OFO doesnothaveaccesstoU .S.M ail;rather,w eask thatall
        subrnissionsandcommunicationsfrom 130th agenciesandcomplainantsbedigitatvia
        thePublicPOIIaI/FEDSEP.W eask thosewho submitteditemsviaU .S.M ailon orEtfter
        M arch 6,2020to resubmitthem viathePublicPOIIaI/FEDSEP.

        TheComm ission supportsand encouragestheuseofdigitaldocuinentsand elecconic
        signatures.A digitaldocum entusedby aperson,agency,orotherentityshallhavethe
        sam eforceand effectqsthosedocum entsnotproducedbyelectronicm eans.''Electronie
        signatuze''m eansanydigitalsymbol,sound,orprocessattached to orlogicallyàssociated
        with adigitalrecord and executed oradoptedby aperson w ith theihtenttosign the
        record.

     l0.Eachagencysubjecttotheregulationsat29CFR Part1614isO ectedtoforward acopy
        ofthisnotice,usingthem osteffectiveavailablem ethod,to each Complainantwith a
        pending EEO matterand to each person whohereafter' contactsan agency EEO
        counselororotherwiseentersinto theagency'sEEO process.

     1l. FormoreCom lnission inform ation and resources,pleasego toourCOVID-l9
         information linksat: https://- .eeoc.gov/corolnadrus/
Case 2:21-cv-14164-DMM Document 1 Entered on FLSD Docket 04/12/2021 Page 26 of 35
     *o/wk E/p:oy         U.S.EQUAL EM PLOYM ENT OPPORTUNITY COM M ISSION
                #.
   Q<z'             1q
                                           OfficeofFederalOperations
   %.0o              *
                    *R
                                                 P.O .Box 77960
     die       +4>
       1&lrvco*                             W ashington,D.C. 20013


  M em orandum
  TO:                    Federz SectorEEO Directors& :Officials

  FROM :                 Carlton M .Hadden
                         Director,OfficeofFederalOperations

  SUBJECT: Updatç-April6,2020M emorandum on Processing Information

  W eissued am em orandum dated April6.2020regardingtheprocessingoffederz sectorEEO
  com plaintscoveredby29CFR Part1614 in consideration oftheNationalEm ergency.The
  m em orandum isattachedforyoureaseofreference.
  TheEEOC rdteratesitsappreciation ofthecriticalw ork offederalEEO professionalsduritag
  thistimeofchallengeduetotheCoronavinls(COVlD-9).Yourdedicationisessentialto
  ensuringaccesstothefederalsectorEEO processforallwhoneed toutilizeit.
  TheEEOC previouslyrecognized that,becauseoftheN ationalEm ergency,applicantswho
  utilizetheEEO com plaintprocesslnighthavefaced challengésthatprecludedthem from
  m eetingtheregulatozy timefmm essetforth in 29 CFR Part1614.
  Usiugphased approaches,severalagenciesand organizationshaveresum ed fulleroperations.
  EEOC believesthattherearenow fewerissuesrelatedto accesstocounseland theCourts,and
  thatfurtherdelayscould negativelyimpactapplicants'abilitytoprotectand exercisetheir
  rightseffectively.
  Therefore,weareadjustmgthreeoftheinstructionssetforthin theApril6,2020,memo.As
  discussed in furtherdetailbelow ,EEOC isinstructing agenciestorem rn toissuingfinalactions
  in theusualmarmer,ulnlesstherearecompellingreasonsnottodoso.EffectiveM onday,luly27,
  2020,EEOC wi.
              llalsoexpand itsissuanceofappellatedecisions.
  Instnlction 6provided asfollow s:

             '
             T'àc.E.EOCisckc/lyconccrncldàoulprotcctfngt(InJcommittcltocnsuringc'cryjtdc-alrnlpit:        l
                                                                                                          ycc
             conlfnucs1: t:
                          )àtlvc)c11tàcirrfgàl'
                                              sJurfngtkstfmcojNatiollalSmcrgcnc'   y.Tolic!cnttEEOCcsbs
             cgcnc' yE'.
                       EOojjiccstocontfnurcounsclingcmployccs,(IcccptïngtàcirJfscrfmfndlïoncom/idfnl'
                       '                                                                                 s,Jnd
             bwcslfgclïngtllnszccrnplcinlslrlr/lrf
                                               -   uïlcstcxroll/ossfàlcwftàautu?llcl
                                                                                   -mfningmfssfo/l-crftfcli
             Jtlnclïcns.lk'cdsàcgolcfcs/ 10!7toissuc/ncf!cclf/nsonany. E.
                                                                        EOcornpldinl,unlcsstbcbwcsrfgdtfonis
             ccmpklr,czd!'    JI:Cbm/ldfndnrJldsrcçucslrtlPlc!tlwjincldclfonbtfssucé.
  lnstruction 7provided asfollow s:
Case 2:21-cv-14164-DMM Document 1 Entered on FLSD Docket 04/12/2021 Page 27 of 35




        E.
         .E'O(;wfllcpnzfnuclr/rc/crcaiidlctc(kcfsfcnsàulwil!nol'mci!l'
                                                                     lms:(kdsfnns.A Cbm/lcfncnlwào
        ?rtwftkscnr-mcflcturcss(PIJwdfvcsffrs!cldssmdflfngmcyrcqucsztbcJccfsfonvidr-mcfito
                                             -


         tlft:
             tctrclctllcrocyov.TJ
                                ICCbmmissfnnfsrxn-6mdycognf-
                                                           gntojbrcso-vizgc/crly'srigbîto-
                                                                                         /-
                                                                                          fl:(;
                                                                                              Idvfl
         cclfonfnUt& DfslrfcrC0u1'!.Gfvo:t/lccurrol!NctionalEmo-grncy,tb&Cbmmfssfpnfssus/cndfng
         fssudncrojclldp/clldlzJccfsfonsvfclic'UL,
                                                 &mdflunffl-furplzrnoticcinordcrloàcszprcsowclllosc
         rigàts.

  Instruction 8provided asfollow s:

         Ll/llw
              fljl
              .  ?-tho-nolicq0F0(bcsn0tàdvccccrssl'oLI..
                                                       $.Mcil,
                                                             'rrllàer'
                                                                     ,wccslt!J
                                                                             1d!d11suàmfssfonsa13L
                                                                                                 1
         communfcclïans-f
                        rombotbcgcncfcscndcomplcfncn'
                                                    lsbtJfgïtcl,vfclàcpuôncPOrUI/FEDSLP.Wkcfslt
         tàoscwàpstlbz
                     nfttctiito'
                               nsvïcLI.S.Mcflona-(ftqMarcb6,2020l'
                                                                 orcsuômf!làemvfclàcpuàlfc
        POrtKI/FEDSEP.
  Thelnstructions,noted above,aremodified asfollow s:

  lnstruction 6asm odified,follow s:

        'T'
          àc.E.EOCrollufnstkc/l  yconco-nclcscuzprolzcl  ïngt(1n(lcommfrlzlrocnsurfngrvo-y/itkrclcmploycr
        ccnlïnucsrt :làtfvc)c1
                       .     1l'
                               àcirrigbtsJurfnglksIïmcojNationclEmo-    jrncy.Tol/l.
                                                                                   tltc?llaEEOCcshs
        cgcncy. E.EOojjiccsrocalrfnuccounsdfngenployccs,ccccptfnglicfrJfscrimfnczfcncomplcfnts,clnti
        bwcstfgctingtàcsccauplcfntsl'  otàcfulkcstrazcnt/ossfàicwfràouluntkrminfngl
                                         -                                           '
                                                                                     nïssfon-crfrfcu!
        Jltnclions.Agrndcssàoullrcmrn!'   ()issufng.
                                                   jnc!dctions.
  lnstruction 7asm odified,follow s:

         E.
         .
          EO(;fscx/tpdingfssudnccojaitdlçtttJcdsfnns.Fàflcl'
                                                           /lccom/lcfndnlmcyrrcdvctbcc/ydlt;
                                                                                           Ilr
         JccisfalvfdU.S.Mcitccom/lcint
                                     m!wàoàrlscncccotlntwizà.
                                                            EEO(J'sPuàlfcpa-lul,mcywtlivcl-éccf/!
        vfdL1'
             .,
              $.M cfl,œldrrcc'
                             fvc!'!
                                  :cJccfsfonvfc!'
                                                /
                                                :c'EEOCPuslfc.
                                                             Po?-lal.PlcdscnolrràcrtbcrcmdyI)cJdtlys
        intlwfssudncccjtkcisionsscntbyjirstddss?'
                                                n(ff!tk/enlfngt?llstcjjccccss170.EEOC'sàrctkucrlzrs.
        Fcdcrcldgrncfcswflll
                           -rcrfvctbctl
                                      //dlclc(kcfsfpnvfctbcFCJS.  E17digitqljllctjonn-
  Instzuction 8asm odified,follow s:

        W'k1cO.
              FOàdsEimïtrlccccsstoU'
                                   .S.Mdit/crrfcsdrccncourcgrl!0ulil'
                                                                    k.
                                                                     clàcCbrnmissfon'sJf.
                                                                                        gilul
        lpïczjtE
               lrms,sucàdszàcEEocpuàlfcpcl-lclorFtds.
                                                    Ep,lpcormnunicdlrwilà0.
                                                                          F0.
  W ith theexceptionsofthem odificationsnoted above,thelnstnlctionsassetforth in.
                                                                                theApril
  6,2020m em orandum continuetorem ain i.n effect.

  Eachagencysubjecttotheregulationsat29CFR Part1614isdirectedtoforwa'rdacopyofthis
  updateand notice.usiugthem osteffectiveavailablem ethod,to each Com plainantwith a
  pending EEO matterand to each person whohereaftercontactsan agencyEEO counseloror
  otherwiseentersinto theagency'sEEO process.
Case 2:21-cv-14164-DMM Document 1 Entered on FLSD Docket 04/12/2021 Page 28 of 35

                           og %                       :Gled<(W -X '
                                     UN ITED STA TES O F AM ER ICA
                       EQUAL EM PLOYM ENT OPPORTUNITY COM M ISSION
                                       M IAO DISTRICT O FFICE
    In the m atter of

    D elta H arris,                                                  EEOC C ase N o.
                                                                     510-2018-00306X
                      Complainant,
                                                                     D O1 CaseN o.
                                                                     DO1-FW S-17-0477
    Ryan Zinke,Secretary,
    D epartm entofInterior,                                          W illiam R odrigtlez
    Fish and W ildlife Sel-kice,                                     A dm inistrative Judge


                                                                     A ugust22,2019




    Xugust22,2019,duringwhich thepartiesandtheAdministrativeJudgeaddressedthecasestatus
    including the issues to be addressed in the complaint, the need for discovery, deadlines,
    dismissed issues, any other pending EEO complaints filed by Complainant, Settlement and
    Sum m ary Judgm ent.

           Presentforthe conferen'ce: Com plainant                   D elta H anis
                                      Com plainantR epresentative    Chungsoo J.Lee
                                     A gency Counsel                 Cecelia Tow nes,Esq.
    Sum m ary of Conference:
            lssue:Did the Agency discrim inate againstComplainanton the basisofherdisability or
    asan actofreprisalin violation ofSection 501oftheRehabilitationA ctof1973,asam ended,29
    U.S.C 5791 etseq.,by being subjected to harassment? ln supportofthe harassmentclaim,
    Complailiant alleges that (a) on or about January 12,2015,her supervisor failed to take
    correctiveactiontoaddressComplainant' sallegationsofsexualharassmentb#aioworker;(b)in
    July 2015,hersupervisorchanged herscheduleandrequiredhertouseAbseniW ithoutLeavè
    (&W W OL'')instead ofLeaveW ithoutPay (t1LW OP'')forabsences;(c)in September2015,her
    supervisor denied her physicimz'
                                   s Leave Share Progrnm request;(d) on April24,2016,she
                                            Page 1 of
Case 2:21-cv-14164-DMM Document 1 Entered on FLSD Docket 04/12/2021 Page 29 of 35




    received notification ofa denialof a within grade step increase;(e) in M ay 2016,she was
    reprimanded forconfrontingtheharasser;(9 onNovember21,2016,hersupervisorissuedhera
    NoticeofLeaveReskiction;(g)onM arch 9,2017,hersupenrisorissuedheraNoticeofAW OL;
    (h)on M ay 19,2017,hersupervisorgaveheraNoticeofLeaveRestdction;and (i)on June24,
    2017,shew assuspended Complainantfortivedays.


    Dislnissed Issues.Consolidations& Am endm ents'
                                                  .
            There are no dism issed claim s. There are no other EEO com plaints or grievances
    pending.l


    D iscovery:
            The parties w ere notified of their right to seek discovery prior to the hearing in
    accordance with 29 C.F.R.j 1614.109(d).The parties must cooperate with each other in
    honoring discovery requests.Thepartiesareexpected to initiate and com pleteneeded discovery
    with aminimum (ifanylintervention bytheAdministrativeJudge.Copiesofdiscoveryrequests
    Le.interrogatories,requests for production of documents,requests for adm issiolzs,deposition
    notices and transcdpts, and responses to such should not be sent to the A dm inistrative Judgç
    exceptin cases when am otion to com peldiscovery and they are attached to the m otion assetout
    below .
            Thepartiesshallinitiate discovery no 1aterthan September 11,2011. Sanctionswillbe
   '

    imposed foraparty'sfailureto tim ely initiate/begin discovery asinstructed and theparty who so
    fails,willbe precluded from obtaining discovery. Any motion to compeluntim ely initiated
    discoverywillbedenied. Unlessa tim ely m otion to extend discovery isgranted,discovery shall
    be com pleted no lateç than N ovem ber 20,2019. Unless absolutely necessary,extensions to the
    period ofdiscovery willnotbe granted.
            ln the absence of good cause,if a party does notsubm it a tim ely discovely request,thç
    A dm inistrativeJudgewilldetelnninethattheparty haswaived therighttù plzrsuediscovery.



             l There is a pending case before the M erit System s Protection B oard involving the termination of
    Com plainant'sem ploym ent.                                                                             '

                                               Page
Case 2:21-cv-14164-DMM Document 1 Entered on FLSD Docket 04/12/2021 Page 30 of 35



       A. Discovery shallbe completed as directed above by Adm inistrative Judge.Ifthe parties
          agree betw een them selves to extend discovery deadlines that w ould in turn extend the
          established deadlines, the parties must first seelt the Adm inistrative Judge's prior
          approval.
       B.Themethodandscopeofdiscoveryshallbesubjecttothefollowing:
         1.Jm enogatories shall be lim ited to one set.The set of interrogatories shall ùontain no
         morethanthirty(30)questionsincludingsubparts.
         2.Requests forproduction ofdocum ents mustbe specific and identify the doolm ents or
         types of docum ents requested.Requests'for production of docllm ents shall contain no
         morethanthirty(30)requestsincludingsubparts.
         3.Requestsforadmissionsshallnotexceed thil'
                                                   ty (30)innumberincluding subparts.This
         limitdoesnotapply to adm issionsrelating to the authenticity ofdocum ents.
         4.The agency m ust make employees available for deposition and for interviews. In
         addition,the agency mustarrange for the appearance atdeposition offormer employees
         currently employed by the federalgovenzm ent.
          Responsesto requestsfor discovery are due within 30 calendar days from receiptofthe
    request. Requestsfordiscovery and objectionsto such requestmustbespecitk . A Noticeof
    Deposition does notrequire a m itten response. However, any objection to a Notice bf
    Deposition mustbe promptly served on the m oving party. Upon adequate notice,depositions
    m ay benoticed and taken atany tim eduring thediscoveryperiod.
          Discovery m otions,including m otions to compel discovery,must be filed within 10
    calendar days after receipt of a deficient response or after the response to discovery is due,
    whicheverfirstoccurs.M otionstocompeldiscovery (a)mustdescribewhatdiscoveryisbeing
    sought,why itisbeingsoughtand itsrelevanceto the complaint;(b)mustbeaccompanied by
    (i)thediscovery requests;(ii)responsesthereto;and (iii)a declaration stating thatthemoving
    party has m ade a good faith effortto resolve the discovery dispute. The declaration shall
    indicatetheeffol'tsm adetoresolvethedispute and identifywhich itemsrem'ain in dispute.
           Statem ents in opposition to discovery m otionsmustbe tiled within 10 calendardays of




                                          Page
Case 2:21-cv-14164-DMM Document 1 Entered on FLSD Docket 04/12/2021 Page 31 of 35



    receiptofthem otion. Rulingswillbem adebased upon thewritten submissions.z Thçfailureto
    timelyfileobjectionsto discoverymayresultin theobjectionsbeingdeemedwaived even ifthe
    objectionts)would otherwisebevalid.

    M otion forSumm ary Judgmentr ecision W ithoutaHearing:
            U nless an extension is granted by the A dm inistrative Judge, a M otion for a D ecision
    withouta Hearing (Summary Judgment)mustbe filed no laterthan fifteen daysfollowing the
    close of discovezy3 Ptlrsuantto 29 C.F.R.j1614;109(g)(1),a party may file a M otion for
    Sllm m ary Judgm ent if that pal'ty believes that som e or a11 m aterial facts are not in genuine
    dispute and there is no genuine issue as to credibility. A m otion for Sum m ary Judgm ent m ust
    include a statem ent of the undisputed m aterial facts. Excluding exhibits which m ay be
    attached,w ithout prior approval of the A dm inistrative Judge, Surhm ary Judgm ent M otions or
    responsesthereto,mustnotexceed fifteen pages.4 The opposing party willhave fifteen (15)
    calendardays from receiptofthe motion in which to file a response;the m oving party w illthen
    have five (5) calendardaysfrom receiptofthe response to file areply. Sur-replies are not
    authorized. A M otion for Sum m ary Judgment and responses to such m otions shall contain
    specific citations to referenced evidence ag. citations to specific pages of the report of
    investigation orother evidence subm itted in supportof am otion or responsç thereto.
            The A dm inistrative Judge m ay issue Sum m ary Judgm ent on his ow n initiative pursuant
    to 29 C.F.R.j1614.109(g)(3). TheAdministrativemay also dismissa complainton his own,
    initiativepursuantto29C.F.R.j1614.107(à).
                                      GENER AT,REOITIREM ENTS
                                CO R R ESPO ND EN C E AN D M OTION S
            Each pal'ty m ustprovidetheopposingparty with acopy ofa11correspondencethathe/she
    sends to the Adm inistrative Judge.The attachm entofa certificate of service m ay dem onstrate

             2In theeventthattheM otion to CompelDiscovery clearly establishesthatdiscovery shouldbecompelled
    an OrderCompellingDiscovel' ymaybeissuedpriortotheten dayperiodtofilearesponse.'
             3ln theeventtheperiodofdiscoveryisextendedby OrderoftheA dm inistrativeJudge,thetim ebywhich a
    M otion forSummaryJudgmentisautomaticallyextendedto ffteendaysafterthecloseoftlzenew discoveryperiod.
    TakenoticethattheAdministrativeJudgemay p-antextensionstoEle disjositivemotionsbeyondfiheen daysafter
    thecloseofdiscovery especiallyifaheal-inghasnotbeen scheduled.
            4M arginsm ay notbelessthan one inch a11arolm d;body m ay notbe lessthan double spacew ith twelve
    pointfont.

                                              Page
Case 2:21-cv-14164-DMM Document 1 Entered on FLSD Docket 04/12/2021 Page 32 of 35




    thatthe opposing party wasprovided a copy.Failttre to provide a copy of subm issions to the
                                                                                         ,


    opposing party m ay result in retum of such subm issions w ithout it being given any
    consideration.The parties are rem inded of their ongoing obligation to keep this office inform ed
    oftheircurrentm ailing address aswellas to any changesto theirem ailaddress.Otherthan to
    clarify a proceduralissue orduring alternative dispute resolution (i.e.mediation orsettlement
    judge conference), it is inappropriate for the parties to engage in ex parte (one-sided)
    communication with an Attministrativé Judge. In addition,email commtmication with the
    A dm inistrative Judge notintended to file separate pleadings isnotappropriate. Such em ailsw ill
    be disregarded and returnedwithoutbeing given any consideration.
           Extensionsoffiling datesand postponem entswillnotbegranted,absentaprom ptrequest
    in writing and a showing ofgood cause.s kequests forextension mustbe filed priorto the
    expiration ofthesubjectdeadline. FailureofComplainanttoobtainrepresentation,orfailureby
    the agency to assign this m atter to a representative,w ill not be grounds for postponem ent or
    extensions. In additions,requests for extensions/adjoummentswillnotbe granted merely to
    allow the partiesto engage in settlem entnegotiations.
           On any requestorm otion,therequestingparty shallatteqpttom akeand statethathe/she
    has m ade a good faith effort to resolve the m atter w ith the non-m oving party and, where
    appropriate,indicatewhethertheopposing party hasan objection to therequestormotion.A11
    motions should be accompanied by é proposed order (in word format) granting the relief
    requested in the m otion.
           A11 pleadings and con'espondence must be filed via the Fedsep Portal and/or
    electronically by em ail addressed to the undersigned Administrative Judge.                      Email
    conrspondence to the Administrative Judgeislimited to the filing ofpleadings/cmTespoùdence.
    The em ail should notcqntain any communication to the Adm inistrative Judge other than to
    identify the pleading/correspondence being filed. Any such e-m ail not '
                                                                           intended to file
    pleadings/correspondence constitutes an improper attem pt to comm unicate with the
    Adminiskatiye Judge via e-m ail and will result in not giving that communication any
    consideration. ln addition,the A dm inistrative Judge should notbe copied on com m llnications


           5In the eventthataM otion forExtension ism adevel'
                                                            y closein tim eto the due date oreventatissue,an
    explanationmuFtbeincluded detailing why theM otionforExtengioncouldnothavebeenfiledearlier.

                                             Pa ge 5 of        7
Case 2:21-cv-14164-DMM Document 1 Entered on FLSD Docket 04/12/2021 Page 33 of 35



    between the partiej that do not ùw olve pleadings (motions). 1.
                                                                  n addition,take notice that
    facsim iletransnzissionswillnotbe accepted andw illbedisregarded.
                       SANCTIONS FOR FM LURE TO FOLLOW ORDERS
           '
            Any party's failure to follow this Order or other qrders ofthe Adm inistrative Judge is
    subjectto sanctions. 29 C.F.R.j 1614.109(t)(3).W here appropriate,theAdministrativeJudge
    w illqm ong other sanctions,im pose such sanctions as:
            (A)Draw atl adverse inference that the requested information, or testimdny of the
                requested witness,wouldhave reflected unfavorably on theparty refusing toprovide
                the requested inform ation;
            (B)Considerthematterstowhichtherequestedinformationortestimonypertainstobe
                 established in favoroftheopposingparty;
            (C)Excludewitnessesorotherevidenceofferedbytheparty;
            (D)Grantordeny costs,attorneyfees,defaultjudgment;
            (E)Issueadecision fully orpartiallyinfavoroftheopposingparty.

    Itis SO ORD ERED .



     illiam Rodtiguez
   Administeae eJudge
   U.S.EquaIEm ploy eutOpporttlnity C/m mission
   M iamlDistrlctO lee
   D ()SE ' dStreet,Suite15*
   M I%ml,Florlda .33131
   305.:08.1776
   m rodrigaez-eslebox@ eeoe.glv




                                              Page 6 of
Case 2:21-cv-14164-DMM Document 1 Entered on FLSD Docket 04/12/2021 Page 34 of 35



                                        Certitk ateofService

      Fortim elinesspurposes,itshallbepresum ed thatthe partiesreceived the attached Orderwithin
      on the sam e day when sentvia Fedsep/electronically. The foregoing was senton August22,
      2019,to:

      Chungsoo J.Lee
      viaFedsep/electronicmailat:cslee@ eeozl.com
      D elta H arris
      viaFedsep/electronicmailat:deltahmris7@ gmail.com
      Cçcelia Tow nes,Esq.
  .
      viaFedsep/electronicmailat:cecelia.townes@ sol.doi.gov



        illinm o
      Administmtiv     dge




                                          Page
                                                                                                                                                                                                                                                  .
      D                 ...               x-c.p.
                                               <' 'C'
                                                    -n*D x.,                                                                      '                                      .. .L.. .u...... . .....g ...,..,.a.m. .s.........v..
                                                                                                                                      .. .-------vu.u4-.X.......v........,                                                            . ......
 *
                             . Case 2:21-cv-14164-DMM
                                 %%              ''-um m.w ...                   Document 1 Entered on FLSD Docket 04/12/2021 Page 35 of 35
                                                                                                                      ... . ...                       ..
                                                                                                                                                                                                          '
                                  /, . ..:.. .. ' ,.. . .,..
                                          .-                    . '.' ' .              .    .
                                                                                                   ,.. gujjj
                                                                                                           uyyj
                                                                                                              s usyj, yujjx ujjajx j yjyusayjyqosp Nqssjuyjj. jsj
                                                                                                                                                                yyaj                                                                                                                         '.           '
                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                'y .                                                                                                           '

                                                            'T'5Re ii
                                                                    ie E.n
                                                                         .#aelépe:...
                                                                                    1PeelnffQldI
                                                                                               abels ..
..
                                .                                                                                 ' 'I      '     ' ,.   ' .          h ,.: .                                                                                 '            ,.     .       ..
'.    J;                .g....:
                        .l    ,.j'...
                              '     .
                                    '''
                                      ': '
                                         '.
                                          .''
                                           .
                                            . '. t
                                            .'.  '
                                                 '.  .I
                                                    ''..'.c
                                                       :: '..    '.-.
                                                                    ''
                                                                     ,.
                                                                      ',
                                                                       1       K                      ''            .. '
                                                                                                                       f.                        ' .y    '    '   .   '                                                                   ,                                                                     -                          .
                                                                                                                           .'
                                           1< . ' @, p'*
                                                       ..''
                                                          ).L
                                                            .
                                                            .',.'.
                                                                 1 ..
                                                                    L;.
                                                                      '
                                                                      ., ,.'
                                                                           ... 5
                                                                               . x'
                                                                                  .'a,' .                                         '..                             .                                '
                                                                                                                                                                                                   $                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                    ''1.
                                                                         ' '
 ''    .                'z '
                                        n. . .. :                                                                                                                     z                                                                                                                                                                .'.'
 ..                        . '.
 .     .                      . .
                               ''              V. n '.
                                                11
                                               . $
                                                  ,.:.. 1.
                                                       . ..
                                                         '
                                                         1
                                                         j
                                                         .                             ,
                                                                                           J ;
                                                                                           ' ''     .
                                                                                                        ..)
                                                                                                        ..
                                                                                                          .                       '   '' .                        '           ...'. .
                                                                                                                                                                                .
                                                                                                                                                                                                   ., . u .             .                  .                      :,... ' ', . ,'''
                                                                                                                                                                                                                                                                                  -L.:
                                                                                                                                                                                                                                                                                     .:, ,,..,'f
                                        . .                                                                                                                                                                                                                                                                                          '          '
                                                                                                                           . ..
                                 N. ,,. .                                     ... .                               .         .               4*    cy         u..-         v
                                                                                                                                                                                    . ï*
                                                                                                                                                                                      ..    . '-        . ..            ' '
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                ' .                       ' . '-                    ' .'
                                                                                                                                                                                                                                                                                      k              - 7*<' '
                                                                                                                                                                                                                                                                                                                    ' . -- ' '                    '
                                 .                                                                                                                                                           1                                '''''*'-'-'
                                                                                                                                                                                                                                        :''''''-''''''-'-'*-'''':'''-'-'-''''-'-''
                                                                                                                                                                                                                                                                                 *'-''-'k''*'-''''''--''--''''.'''' ' '-'' ' :'''''::'''''''''2''
                        p'.                                                    .                                                                                                                                                                  L               ' '* '-'---'*-'' ''
                                                                                                                                                  .
                                    '                                                                                                                 ''''
                                                   '=   .                                               . . .. ....
                                           .
                                                                                                                                                                                                                                                                                                                          %.
                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                               '
                    '-                                                                                                                                                                                                                                                                                                         5
           ..
                            T                                                                                                                                                                                                 ..
                                                                                                                                                                                                                                                                                                                               1.
                                                                                                                                                                                                                                                                                                                                   $
                             '  j
                                j                                                                                                                                                                   u                              : .''>.R                                     *                   .'' .. Q -.x1.
                            .   h.)7x.
                                     :=----= ..                                                                                                        '
                                                                                                                                                                                                    .
                                                                                                                                                                                                    t;
                                                                                                                                                                                                              '     .     .       -
                                                                                                                                                                                                                                                                  '                           .                                     $% %
                                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                                       .
                                 k                                                                                                                                                                   '%::a..;-.-                                                                                                                        v &,
                                                                                                                                                                                                                                                                                                                                           +e
            t'
                                    .
                                         CallI-8OO-PICK-UPS*(1-800-742-5877)orvisit0P5.tom*.
                                                   %-
                                                                                                                                                                                                           . '
                                                                                                                                                                                                                                                                                                                                   Thi R
                                                                                                                                                                                                                                                                                                                                       +o&
                                                                                                    '
                                                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                   UP5 N
                                          nomes    j                                                                                                                                                                                                                                                                               UPS W t
                    i                       Te
                                          - c
                                                 uts
                                             orqre
                                                    c
                                                   apsl
                                                    li
                                                     f
                                                     oy lipment
                                                      ldf.Bernc
                                                      l       tb    setterfate,UP5ExpressEnveKpesmayonlycontain
                                                               ee,ukr gentdocuments,and/orelectronicmedïa,andmus't                                                                                                ,y,
                                                                                                                                                                                                                  . .j.
                                                                                                                                                                                                                      A'j
                                                                                                                                                                                                                        o fs
                                                                                                                                                                                                                        t  z''!
                                                                                                                                                                                                                              ' a,
                                                                                                                                                                                                                              t.(
                                                                                                                                                                                                                                4;.
                                                                                                                                                                                                                                  a
                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                  :,f
                                                                                                                                                                                                                                 ?p
                                                                                                                                                                                                                                  i o
                                                                                                                                                                                                                                    y
                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                    '?                                                                                             UP52n
                    ;
                    .
                                               WelghàiI.ofIess.UPSExpresNEnvelopestontainingitemsotherthan                                                                                                         --
                                                                                                                                                                                                                    1';
                                                                                                                                                                                                                      -'W :- '
                                                                                                                                                                                                                             :                                                                                                                     ,
                '
                    '                          thoseIistedorweighingmofethah8oz-
                                                                               'wi llbebi
                                                                                        lledbyweight.                                                                                                               ;                                                                                                               1
                                                                                                                                                                                                                                                                                                                                    (:
                                                                                                                                                                                                                                                                                                                                     11
                                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                                                                                                                      14l
                                                                                                                                                                                                                                                                                                                                        rl1:
                                                                                                                                                                                                                                                                                                                                           1
                                                                                                                                                                                                                                                                                                                                           .1
                                                                                                                                                                                                                                                                                                                                            l
                                                                                                                                                                                                                                                                                                                                            :
                                                                                 .
                                                                                                                                                                                                                    r;
                                                                                                                                                                                                                    't,
                                                                                                                                                                                                                      l.
                                                                                                                                                                                                                       it-;
                                                                                                                                                                                                                          %,
                                                                                                                                                                                                                          tbiy
                                                                                                                                                                                                                             !y
                                                                                                                                                                                                                              ;
                                                                                                                                                                                                                              :g
                                                                                                                                                                                                                               7$ ' g
                                                                                                                                                                                                                                    j,
                                                                                                                                                                                                                                .-. )
                                                                                                                                                                                                                                       ,;,y .y,4,yz ajy-....yky
                                                                                                                                                                                                                                     !;-ki'. .....--r.'
                                                                                                                                                                                                                    :.'                                ,à
                                                                                                                                                                                                                                                      ,h  -,.
                                          Intt
                                             henat
                                             er IIPSExpshi
                                                  lenal fespme
                                                           sEnvel
                                                              otso'pemaybeusedonf
                                                                                yferdocument:efn@ccmmercial                                                                                                           .
                                                                                                                                                                                                                      i
                                                                                                                                                                                                                      .,
                                                                                                                                                                                                                       r.t.                                                                                                         llps Gr
                                          @ '                                                                                         ii 'documents.Visit                                                             t
                                                                                                                                                                                                                      '
                                                                                                                                                                                                                      !'.'                                                                                                          DP5 St  '  -

                                               va
                                               tlpls
                                                   t-
                                                    lc
                                                     è.Eefi
                                                      om/ lmp
                                                           ainnceuntn
                                                               rtexprr
                                                                     les Eons
                                                                       ttoverii
                                                                              derel
                                                                              fyifyec
                                                                                   outr
                                                                                      ronicme
                                                                                       shipmentai
                                                                                                sas
                                                                                                  classifiedasadocument.                                                                                  ,
                                                                                                                                                                                                          (! t:
                                                                                                                                                                                                          .p .
                                                                                                                                                                                                                 .
                                                                                                                                                                                                                 titt.? j3
                                                                                                                                                                                                               . .; & ..
                                                                                                                                                                                                                              -                                                         -                                           rps.a
                                                                                                                                                                                                                                                                                                                                    PP5 W
                             * '
                               rp*-
                                  q              Jtqpr-rgtq,thetP5ExpfessEnvelopemustweigh8ozkqr       .'lsssq'
                        '-----''
                               0  5u1-
                                     alif
                                        y
                                        r
                                        -if
                                          '!
                                          ssrEt
                                              nhe
                                               velopiswel ghlngmoiethan8oz.WillbebilledbkWei
                                                                                   .          ght--   t./:''
                                       p                                                                ,.;,.di
                             Note:ExpressEivelopesarefmtre      ommendedfersl/ipmentso.felectro:':n
                                                               .c
                                                                                                  92k
                                                                                                    ..me      a                                                                                                                                                                                                                        Apply
                             cnntainlngsensltivepersonadinformationorbreakableitemg.Den2t   s e n   d
                                                                                           ' .. ' ' N
                                                                                                      c l  s h'
                                           BTcasheqtllval
                                                        ent.                                                                                                      .::5'
                                                                                                                                                                      :qr
                                                                                                                                                                        Jk .
                                                                                                                                                                           .:
                                                                                                                                                                    ,.:q....<
                                                                                       '        '           ' '
                                                                                                                       .
                                                                                                                                                                                                    e-              >                                 :N                                                      ..,                          .ox
                    .
                                                        d
                                                        ,
                                                                     S    .
                                                                                                                           f 55                                       I                                             -
                                                                                                                                                                                                                    o
                                                                                                                                                                                                                    u                                 qu
                                                                                                                                                                                                                                                      NI                                                      x'
                                                                                                                                                                                                                                                                                                              >
                                                                                                                                                                                                                                                                                                              a
                                                                                                                                                                                                                                                                                                              x                            v-.j
                                               Letter Sl
                                                       bze                                                                                                                                                                                            %
                                                                                                                                                                                                                                                      m'?                                                     -                                .*
                                               .                                     10 e ; SeEond tim e -                                                                                                                                             R.
                                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                                        U, - -
                                                                                                                                                                                                                                                        -                                            - o                                   .
                                               Redut
                                                   ' e paperwaste by tlsing thl's.
                                                                                 enve p                                                                                                                                                                :                                                        z:                            .
                                               eitherto feturn to sender0fw ith ànothefreclplent.        &                                                                                                                                             %                                                       ..x                         * *
                                                                                                                                                                                                                                                       ;                                                                                   z.
                                               See feuse instructions on flap above.                                                                              .                                                                                                                     -                      èh4
                                                                                                                                                                                                                                                                                                                <
                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                to
                                                                                                                                                                  *                                                                                                                            ..     .         m
                        .                                                                                                                                                                                                                                                                                       Ny
                                                                                                                                                                                                                                                                                                                qp
                                               Detl
                                                 g @sl
                                                     @on GreensNj
                                                        .                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                H.
                                                                                                                                                                                                                                                                                                                 u
                                               D tistonGreen isUPS'Senvironmentalplatfofm reflecting    '
                                                                                                                                                                                              ..
                                                                                                                                                                                                                                                                               -                                ->'
                                                        e  'tofsus'tainable busipess practicesw or
                                                                                                 ;ldwide                                                                                                                                                                                                        m-'
                                                                                                                                                                                                                                                                                                                -
                                                   our
                                                     jpufsul
                                                   Fofexam ple,this envelope is m ade ffom 100% recycled.'                                                                                                         5                                                                                            (m
                                                                                                                                                                                                                                                                                                                03                             -
                                                                                                                                                                                                                                                                          .        .                            N>
                                                   mbterialand'isbothCeusableandfecyclable.
                                                                .
                                                                                                                       *               .
                                                                                                                                                                                                                   j>
                                                                                                                                                                                                                                                                          -                                     '>
                                                                                                                                                                                                                                                                                                                w
                                                                                                                                                                                                                                                                                                                G>                             .
                                                                                                                                                                                                                                                                                                                                               -
                                                            '                                                                                                                                                       z
                                                                                                                                                                                                                    +                                                     '                                                                    '
                                                            !            1000/cRecycled fiber                                                                                                                      .
                                                                                                                                                                                                                   *                                                                                            .                              -
                                                                     '


                                                            .
                                                                         80.
                                                                           0
                                                                           .
                                                                           /c-PY bCons.
                                                                                      tImer-.                                                                ,                                     .
                                                                                                                                                                                                   -?.-            .#
                                                                                                                                                                                                                    n
                                                                                                                                                                                                                      .                                                         -..           . .-.. ...-.
                                                                                                                                                                                                                                                                                                         ---- --..
                                                                    . .
                                                                                                                                                                                                                    k
                         .                                                                                                                                                                                          ê                                                 '                       .
